Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-3 and 5-20 were previously pending and subject to a non-final Office Action having a notification date of December 3, 2020 (“non-final Office Action”), with claims 11-20 being withdrawn.  Following the non-final Office Action, Applicant filed an amendment on February 2, 2021, amending claim 1.  Accordingly, claims 1-3 and 5-20 remain pending, with claims 11-20 remaining withdrawn.  The present Final Office Action addresses the Amendment.

	
Response to Arguments
Applicant’s arguments with respect to the claim rejections under 35 USC 112(b) have been fully considered and are persuasive. These rejections have therefore been withdrawn.
Applicant’s arguments with respect to the claim rejections under 35 USC 103 have been fully considered but are moot in view of the new grounds of rejection set forth herein.
At page 7 of the Amendment, Applicant takes the position that “However, neither the cited portions of Bell or the cited portions of Foot disclose or suggest the foregoing features of amended Claim 1, including at least the features of “unlocking the lid of the selected container by wirelessly actuating a latch of the lid of the selected container based on a second wireless transmission of a command from the electronic mat to the selected container that is generated responsive to the recognition of the selected container with the electronic mat. . . ”
unlocking the lid of the selected container by wirelessly actuating a latch of the lid of the selected container based on a second wireless transmission of a command from the electronic mat to the selected container,” [0056] of Bell notes how processor 120 of smart carrier (“mat”) that is communicatively coupled with the receptacle/container 200 sends a “lid open” command/transmission (which is wireless) to processor 219 of receptacle/container 200 to open lid of receptacle/container via actuating a lid-securing actuator 217 (“latch”); [0045] of Bell notes that the processor 120 of the smart carrier/mat can communicate with the processor 219 of the receptacle/container 2xx; and [0040] notes that the receptacle/container 200 and smart carrier/mat 100 can communicate wirelessly).  Furthermore, regarding the latch actuation/unlocking command being generated responsive to the recognition of the selected container with the electronic mat, Foot teaches ([0027]) that it was known in the healthcare informatics art to identify/recognize a container/box that stores medicine based on a transmission between an RFID tag and a corresponding interface (which necessarily includes an antenna) when the container/box is placed over a surface of a dock ([0030]) such that the transmission would thus be received by the dock responsive to receiving the container/box on the surface of the dock which provides for a common manner of quickly identifying objects, and to generate an unlock signal to unlock the container/box upon a dock/mat recognizing placement of the container/box thereon (see [0033] and Figure 5) which would advantageously limit illicit access to the interior of the container.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the container recognition to be based on a “first” transmission between an RFID tag of the selected container and an RFID antenna of the electronic mat when the container is placed over the surface of the mat (such that 

Claim Objections
Claim 1 is objected to because of the following informalities:  In line 11, “wireless” should be changed to --wirelessly--.  In line 16, “transmission” should be changed to --first transmission--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
The newly added limitation “receiving, by the electronic mat, from a sensor associated with the selected container based on the transmission, sensor data including a state of the contents of the selected container” does not appear to be supported by the originally filed application.  For reference, [0043] of the specification discusses how the mat can include a sensor that is configured to determine a physical property of a device placed on the mat but does not disclose that the sensor is “associated with the selected container,” does not disclose receiving “sensor data including a state of the contents of the selected container,” and does not disclose that receiving sensor data is “based on the transmission” (which is presumably the “first” transmission).  Also, [0047] of the specification discusses how a sensor inside of enclosure can be a temperature sensor indicating that the contents of the container need to be replaced/disposed of/etc. but does not disclose that the sensor is “associated with the selected container” and does not disclose that receiving sensor data is “based on the transmission.”  
Furthermore, the newly added limitation specifying that the second wireless transmission to unlock the lid is “generated responsive to ... the sensor data” also does not appear to be supported by the originally filed application.  For reference, the end of [0043] of the specification states “In some embodiments, the communication between mat 400 and any appliance or device placed on its surface, or in sufficient proximity to mat 400 may include, in addition to, an identification signal, sensor data, inventory data, maintenance data, and control information to operate a device (e.g., open or close a lid, a drawer, update a display, and the that is generated responsive to the sensor data.  In other words, there does not appear to be support for the sensor data specifically triggering generation of the second wireless transmission to unlock the lid of the selected container.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2015/0005934 to Bell et al. (“Bell”) in view of U.S. Patent App. Pub. No. 2017/0228951 to Foot et al. (“Foot”) and U.S. Patent App. Pub. No. 2020/0165024 to Vanbiljon (“Vanbiljon”):
Regarding claim 1, Bell discloses a method, comprising: 
...access a dispensing unit (Figure 7 illustrates a cart 290 (“dispensing unit”)) upon receipt of a medication request ([0056] discusses how a user uses a portable user interface device (PUID) 255 to access a particular receptacle/container to assess the contents which necessarily involves receipt of a “medication request”), wherein the dispensing unit comprises a storage location (one of the shelfs of cart 290) with one or more door enclosures configured to store at least one container (Figure 7 illustrates various receptacles/containers 2xx in/over storage location; [0053] notes that the cart 290 can include receptacles/containers 2xx and can be configured to transport such containers; [0053] also notes that the cart 290 can include storage ...; 
providing a visual indicator ... of a selected container stored in the storage location with one or more door enclosures ([0058] discusses activation of an indicator associated with a receptacle/container which is in the storage location with one or more door enclosures as discussed above in relation to [0053]; additionally or alternatively, [0056] discusses how a PUID 255 displays a fill record of a particular receptacle/container in the storage location with the door enclosures where such display is necessarily a “visual indicator”), the selected container comprising a medication associated with the medication request ([0056] discusses how a user uses a portable user interface device (PUID) 255 to access a particular receptacle/container to assess the contents which necessarily involves receipt of a “medication request” (request to access medication)); 
receiving the selected container on a surface of an electronic mat (Figures 3-4B illustrate the receptacle/container 2xx being received on surface of electronic mat/carrier 100) configured to recognize the selected container ([0045] discloses how processor 120 of smart carrier/mat 100 retrieves reference identifier associated with receptacle/container 2xx when docked with smart carrier/mat 100 (which is “recognizing the container with the “mat”) ... and to wireless unlock a lid of the selected container ([0056] discusses how the smart carrier/mat sends a “lid open” command (which is wireless) to processor 219 of receptacle/container 200 to open lid of receptacle/container) upon recognizing the selected container with the electronic mat (as the receptacle/container is docked (and thus recognized per the above) before the smart ;
...
...
unlocking the lid of the selected container by wirelessly actuating a latch of the lid of the selected container based on a second wireless transmission of a command from the electronic mat to the selected container ([0056] notes how processor 120 of smart carrier (“mat”) that is communicatively coupled with the receptacle/container 200 sends a “lid open” command/transmission (which is wireless) to processor 219 of receptacle/container 200 to open lid of receptacle/container via actuating a lid-securing actuator 217 (“latch”); [0045] notes that the processor 120 of the smart carrier/mat can communicate with the processor 219 of the receptacle/container 2xx and [0040] notes that the receptacle/container 200 and smart carrier/mat 100 can communicate wirelessly)...; 
verifying a transaction comprising the medication request ([0056] notes how user verifies that receptacle/container 200 includes the proper medication quantity which is verifying a transaction comprising the medication request (the transaction being the process of checking the medication and the medication request is the “request” to check the medication); and 
updating a record and a medication inventory in a remote server based on the transaction ([0056] notes that after the user approves the transaction, the approval is sent to (remote) server 260 which annotates/updates a fill record which is thus based on the transaction, where the fill record is necessarily part of a “medication inventory” associated with the medication which is thus updated when the record is updated).
in a display of the at least one container.
Nevertheless, Foot teaches (Figure 3 and [0025], [0028]) that it was known in the healthcare informatics art for a medication storage container 200 to include a display 203 that presents identifiers and information related to the contents of the container which would necessarily increase patient safety by ensuring that the correct medications are administered to the patient on time.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the visual indicator on a display of the container of Bell as taught by Foot to increase patient safety by ensuring that the correct medications are administered to the patient on time.
Furthermore, Bell does not appear to explicitly disclose that the “dispensing unit” (cart 290) of Figure 7 discussed above explicitly authorizes a user to access the dispensing unit.  
Nevertheless, Bell discloses in a different embodiment a dispensing system 10 (Figure 1) that authorizes a user to access the system (and thus dispensing units/containers/etc. thereof) via the user identifying themselves via login name and password which would necessarily inhibit unauthorized access to the dispensing unit and medications therein.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have authorized the user to access the dispensing unit of Figure 7 as already disclosed in Bell in relation to Figure 1 to inhibit unauthorized access to the dispensing unit and medications therein.
Furthermore, Bell appears to be silent regarding the container recognition being based on a first transmission between an RFID tag of the selected container and an RFID antenna of the electronic mat; and receiving, by the electronic mat, the first transmission responsive to receiving the selected container over the surface of the electronic mat; whereby the latch actuation/unlocking command is generated responsive to the recognition of the selected container with the electronic mat.
Nevertheless, Foot teaches ([0027]) that it was known in the healthcare informatics art to identify/recognize a container/box that stores medicine based on a transmission between an RFID tag and a corresponding interface (which necessarily includes an antenna) when the container/box is placed over a surface of a dock ([0030]) such that the transmission would thus be received by the dock responsive to receiving the container/box on the surface of the dock which provides for a common manner of quickly identifying objects, and to generate an unlock signal to unlock the container/box upon a dock/mat recognizing placement of the container/box thereon (see [0033] and Figure 5) which would advantageously limit illicit access to the interior of the container.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the container recognition to be based on a “first” transmission between an RFID tag of the selected container and an RFID antenna of the electronic mat when the container is placed over the surface of the mat (such that the first transmission is received by the mat responsive to receiving the container over the surface of the mat) in the system of Bell as taught by Foot to provide for a common manner of quickly identifying objects, and for the latch actuation/unlocking command (which is already a “second” wireless transmission from the mat to the container as disclosed by Bell) to be generated responsive to recognition of the selected container with the electronic mat in the system of Bell as taught by Foot to advantageously limit illicit access to the interior of the container.
receiving, by the electronic mat, from a sensor associated with the selected container based on the transmission, sensor data including a state of the contents of the selected container, whereby the second wireless transmission is generated responsive to the sensor data.
Nevertheless, Vanbiljon teaches (Figure 11 and [0057]) that it was known in the healthcare informatics art to unlock a door 30 that provides access to a container once confirming that the correct medicine has been dispensed into the container, where such confirmation would include receipt of sensor data from some “sensor” associated with the container that indicates a state of the contents (medicine) of the container.  Furthermore, [0061] and [0063] discuss how barcode readers or cameras are used to read a label on the container and thus “recognize” the container, where confirming that the correct medicine has been dispensed into the container is thus based on the recognition of the container.  This arrangement would advantageously ensure proper dispensing of medications to patients thereby leading to improved patient health.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have received by the mat of Bell from a sensor associated with the selected container based on the transmission sensor data including a state of the contents of the selected container (e.g., whether the contents of the container are correct) and unlocked the container responsive to the sensor data as taught by Vanbiljon to advantageously ensure proper dispensing of medications to patients thereby leading to improved patient health.

Regarding claim 2, the Bell/Foot/Vanbiljon combination discloses the method of claim 1, further including indicating to the user a selected storage location with one or more door enclosure associated with the medication request, in the dispensing unit (the indicator 114 of smart carrier/mat 100 discussed in [0058] of Bell that indicates a particular receptacle/container also necessarily indicates to the user a selected storage location in the dispensing unit (storage location on shelf of cart 290 over which receptacle/container is disposed).

Regarding claim 3, the Bell/Foot/Vanbiljon combination discloses the method of claim 1, further including displaying a list for the user, the list comprising one or more medications in a selected storage location with one or more door enclosure that are indicated in the medication request ([0056] of Bell notes how the fill record for a particular receptacle/container is displayed for a user which is used to verify a proper quantity of medication; accordingly, the fill record necessarily includes a list of one or more medications; furthermore, the one or more medications are in a selected storage location (some position over one of the shelves of the cart 290 as discussed above) where the storage location includes one or more “door enclosures” as also discussed previously; still further, as [0056] of Bell discusses how a user uses PUID 255 to scan identifier of receptacle/container to assess its contents which is a “medication request” as discussed previously, then the contents (one or more medications) are necessarily “indicated in the medication request” (e.g., as opposed to other medications).

Regarding claim 5, the Bell/Foot/Vanbiljon combination discloses the method of claim 1, further including wherein the electronic mat forms an inner surface of the storage location with one or more door enclosures (the smart carrier/mat 100 of Bell (Figure 7) is disposed over and thereby forms an “inner surface” of the storage location; specifically, the top of the shelf of the cart 290 is disposed inside of peripheral upwardly extending wall of cart 290 and therefore is 

Regarding claim 6, the Bell/Foot/Vanbiljon combination discloses the method of claim 1, further including wirelessly providing power to the selected container from the electronic mat ([0040] notes that the smart carrier/mat can wirelessly provide power to the receptacle/container), wherein the selected container includes electronic components (the container of Bell includes electronic components such as processor 219 of Figure 4c), including a latch of the lid (as [0056] notes how the actuator/latch 217 of lid 211 is actuatable via a “lid open” command which is necessarily electrical, then the latch is one of the electronic components as well), that are configured to become fully functional when placed over the electronic mat, wherein the electronic mat powers and operates the latch ([0040] of Bell notes that the smart carrier/mat can wirelessly provide power to the receptacle/container and [0056] of Bell notes how processor 120 of smart carrier/mat 100 that is communicatively coupled with the receptacle/container 200 sends a “lid open” command/transmission to processor 219 of receptacle/container 200 to open lid of receptacle/container via actuating a lid-securing actuator 217 (“latch”); still further, as the electronic components of the receptacle/container would be more/”fully” functional when placed over mat and power is provided via the carrier/mat 100 (i.e., electronic components are more functional when powered than when not powered).

Regarding claim 10, the Bell/Foot/Vanbiljon combination discloses the method of claim 1, further including determining a medication content of the selected container when a user has verified transaction information displayed in the visual indicator (as discussed previously, [0056] of Bell discusses how a PUID 255 displays a fill record for a user of a particular receptacle/container in the storage location with the door enclosures where such display is necessarily a “visual indicator”; [0056] of Bell then discusses how the user determines/verifies that the receptacle/container contains the proper quantities of the proper medication which the user would do “when [the] user has verified a transaction information displayed in the visual indicator” (the user reviewing the information in the display and then proceeding to determine the contents mean the user has “verified a transaction information displayed in the visual indicator”).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2015/0005934 to Bell et al. (“Bell”) in view of U.S. Patent App. Pub. No. 2017/0228951 to Foot et al. (“Foot”) and U.S. Patent App. Pub. No. 2020/0165024 to Vanbiljon (“Vanbiljon”) as applied to claim 1 above, and further in view of U.S. Patent App. Pub. No. 2007/0290587 to Jeansonne et al. (“Jeansonne”):
Regarding claim 7, the Bell/Foot/Vanbiljon combination discloses the method of claim 1, further including wherein the electronic mat is located on a bottom surface ... in the storage location with one or more door enclosures (Figure 7 of Bell illustrates the carrier/mat being located on a bottom surface in the storage location and [0053] notes that the cart 290 can include storage features such as doors to provide secure storage during transport as discussed previously), and 
wherein unlocking the selected container for the user comprises wirelessly providing, from an antenna in the electronic mat, a wireless signal to unlock the selected container (as noted previously, [0056] and [0040] note how smart carrier/mat sends a wireless “lid open” command (signal) to open lid of receptacle/container via actuating a lid-securing actuator 217 (to unlock the receptacle/container); such wireless signal is necessarily provided from an antenna in the mat). 
However, the Bell/Foot/Vanbiljon combination appears to be silent regarding the mat being located on a bottom surface of a drawer in the storage location.
Nevertheless, Jeansonne teaches (Figure 2) that it was known in the healthcare informatics art to position medication baskets/containers 66 ([0006] notes that baskets/containers 66 store medication) within drawers 41-45 of a cart 10.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have positioned the receptacle/container of the Bell/Foot/Vanbiljon combination within a drawer in the storage location in the system of the Bell/Foot/Vanbiljon combination as taught by Jeansonne to facilitate selective access to the receptacle/container when the drawer is pulled out and concealment of the receptacle/container when the drawer is pushed in.  Furthermore, as the receptacle/container is already received on the carrier/mat as discussed previously, then positioning the receptacle/container within the drawer would necessarily result in positioning the carrier/mat over the bottom surface of the drawer (e.g., similar to how the carrier/mat is positioned over the bottom surface on the shelves of the cart of Figure 7 of Bell).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2015/0005934 to Bell et al. (“Bell”) in view of U.S. Patent App. Pub. No. 2017/0228951 to Foot et al. (“Foot”) and U.S. Patent App. Pub. No. 2020/0165024 to Vanbiljon (“Vanbiljon”) as applied to claim 1 above, and further in view of U.S. Patent App. Pub. No. 2016/0104277 to Takamori (“Takamori”) and U.S. Patent App. Pub. No. 2010/0200593 to Lazar (“Lazar”):
Regarding claim 8, the Bell/Foot/Vanbiljon combination discloses the method of claim 1, where the server 260 (“remote server”) of Bell retrieves a fill record for the receptacle/container and sends it to the PUID for display as discussed at [0056], but appears to be silent regarding providing for display by the selected container an alert when a medication content of the selected container is not verified by the remote server.
Nevertheless, Takamori teaches ([0096], [0097], [0116]) that it was known in the healthcare informatics art to display warning information (an “alert”) to a user when a determination unit (“server”) cannot determine whether or not one or more drugs in a packet (“container”) are mixed-up (when the content is “not verified”) while Lazar teaches (Figure 2 and [0086]) that it was known in the healthcare informatics art to display by a container a negative indicia (an “alert”) when the medication contents are not verified to prevent improper dispensing, thereby improving patient safety.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have displayed an alert/warning to a user when the content of the container is not verified by the remote server in the system of the Bell/Foot/Vanbiljon combination as taught by Takamori where such alert/warning is by the selected container as taught by Lazar to limit improper dispensing of medication in the containers, thereby improving patient safety.
preventing access to the medication content to a user who is not authorized to use the selected container in the context of the “dispensing unit” of Figure 7.
However, Bell already discloses how the dispensing system 10 of the embodiment of Figure 1 verifies that the identified user is authorized to remove at least one item from the ADM 12 (and thus by reverse implication necessarily prevents access to the medication content to an unauthorized user), which would necessarily prevent a potentially wide variety of powerful/potent medications from getting into the hands of unintended parties.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have specifically prevented access to the medication content to an unauthorized user in the dispensing unit of Figure 7 as already disclosed in Bell in relation to Figure 1 to prevent a potentially wide variety of powerful/potent medications from getting into the hands of unintended parties.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2015/0005934 to Bell et al. (“Bell”) in view of U.S. Patent App. Pub. No. 2017/0228951 to Foot et al. (“Foot”) and U.S. Patent App. Pub. No. 2020/0165024 to Vanbiljon (“Vanbiljon”) as applied to claim 1 above, and further in view of U.S. Patent App. Pub. No. 2017/0095405 to Afsarifard et al. (“Afsarifard”):
Regarding claim 9, the Bell/Foot/Vanbiljon combination discloses the method of claim 1, further including updating the visual indicator ... of the selected container according to the record and the medication inventory in the remote server ([0049] of Bell discusses how each receptacle/container includes a reference identifier (which is visible per [0056] as the user scans .
However, the Bell/Foot/Vanbiljon combination appears to be silent regarding specifically updating the visual indicator in the display of the selected container according to the record and medication inventory in the remote server.
Nevertheless, Afsarifard teaches that it was known in the healthcare informatics art to update an indicator on a display 102 of a container 100 according to a various medication details (see [0028]) (all necessarily stored in “records”) as well as the remaining contents of the container (“medication inventory”) which would necessarily provide users with important information regarding the contents of the container thereby improving patient safety.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have updated the visual indicator in the display of the selected container according to the record and medication inventory in the remote server of the Bell/Foot/Vanbiljon combination as taught by Afsarifard to provide users with important information regarding the contents of the container thereby improving patient safety.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/JAS/
Jonathon A. Szumny
Patent Examiner
Art Unit 3686

/Elaine Gort/            Supervisory Patent Examiner, Art Unit 3686